DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/831337, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The provisional application fails to provide support for a body wedge pillow having a back side having an armrest and an interior cavity with breast pumps located in the interior cavity.  The claims were examined with an effective filing date of 4/9/2020.
Claim Objections
Claims 2, 10, 17, and 18 are objected to because of the following informalities:  
Regarding claim 2, the claim should be amended to recite “an upper sloped section” in line 2 to correct for a typographical mistake.
Regarding claim 10, the claim should be amended to recite “the upper[[-]] head-rest section” in line 1 to keep claim terminology spelling consistent.
Regarding claim 17, the claim should be amended to recite “the fan moves the air” in line 2 to correct for grammar.
Regarding claim 18, it is recommended the amend the claim to recite “activating the at least one breast pump” in line 2 to keep claim terminology consistent.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the front face" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the claim intends to recite “the front user engagement side”, “the front face opening”, or if the claim is intending to recite a different face.  For examination purposes, the limitation is interpreted to mean “front face opening” as this appears consistent with Applicant’s invention in fig. 1A.
Regarding claim 6, the claim is directed towards a fan which “opens” to the back cavity.  It is unclear if the claim intends to mean that the fan has a portion which faces the back cavity.  For examination purposes, the limitation is interpreted to mean that the fan faces the back cavity.
Claim 11 recites the limitation "the front face" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the claim intends to recite “the front user engagement side”, “the front face opening”, or if the claim is intending to recite a different face.  For examination purposes, the limitation is interpreted to mean “the front user engagement side” as this appears consistent with Applicant’s invention since the arced lip 38a appears to be a part of the front user engagement side 28 in fig. 2.
Claims 4, 5, 7, and 8 are also rejected by virtue of being dependent on claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 11, 12, 14, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holshouser (US 20110301533) in view of Lee (US 9930977) and in further view of Miller (WO 2020142240).
Regarding claim 1, Holshouser discloses a position-assisting device for milk expression (cushioned breast pump 100 in fig. 1C is capable of assisting a user adopt a position) comprising: 
an upright body pillow (cushion 102 in fig. 1C; paragraph 32 discloses that the term “cushion” encompasses pillows) defining a back side (see below, side receiving arms shown in fig. 1A), a front user- engagement side (see below), lateral sides (see below), and a bottom side (see below), the upright body pillow having an upper head-rest section (see below; the examiner notes that the top surface designated below is functionally capable of serving as a head-rest) and an interior cavity (fig. 1B shows a breast pump 104 received inside the cushion, indicating that the cushion has an interior cavity) having a front face opening to the front user-engagement side so as to be able to receive a woman's breasts for milk expression (holes 110 in fig. 1B are collectively considered to be the “opening”; paragraph 33 discloses the holes receive a woman’s breasts); and breast pumps located in the interior cavity (paragraph 33 discloses that breastpump assembly 104 is received in the interior cavity which can include an electric pump of US Patent No. 6547756, “Greter”, the entirety of which is incorporated into Holshouser by reference; Greter discloses the breastpump assembly 10 in fig. 1 which is disclosed to have two diaphragms 34 in fig. 8, which are understood to be the pumping mechanism, so that the assembly would have two pumps).

    PNG
    media_image1.png
    621
    597
    media_image1.png
    Greyscale

However, Holshouser does not teach or disclose the pillow being a wedge pillow with a front user engagement side that is sloped back and the back side having an armrest. 
In a separate embodiment (figs. 2A-D), Holshouser teaches a substantially similar pillow (100 in fig. 2A) comprising a back side  (see below) having an armrest (pocket 115 in fig. 2B; fig. 2C shows the pocket acting as an armrest).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the back side of the first embodiment of Holshouser (fig. 1A-C) to include the armrest of the second embodiment of Holshouser for the purpose of supporting the arms while holding the pillow in position (paragraph 35).

    PNG
    media_image2.png
    404
    436
    media_image2.png
    Greyscale

Jennings is directed towards a huggable pillow (inflatable pillow 9 in fig. 1) which allows a user to hug the pillow (3:1-2).  Jennings further teaches that the pillow is a wedge pillow (fig. 1) having a user engagement side which is sloped back (see below, the examiner notes that “sloped back” is interpreted to mean sloped toward the back side).

    PNG
    media_image3.png
    244
    269
    media_image3.png
    Greyscale

Miller teaches a position assisting device for milk expression (fig. 1) which comprises a front user engagement side that is sloped back in a similar fashion as taught by Jennings (see below).  Miller further teaches that this angled surface of the front user engagement side is beneficial for breast feeding since it places the user in a slightly forward position that allows the breasts to hang downward to allow gravity to assist in the act of pumping (paragraph 28) and allows for the user to be placed in an ergonomically supported manner (paragraph 35).

    PNG
    media_image4.png
    402
    351
    media_image4.png
    Greyscale

Since Jennings teaches a wedge pillow with a user engagement side that is sloped back which places the user in a forward leaning position (fig. 1 of Jennings) and Miller teaches that this position is beneficial in breast pumping since it places the user in a more optimal position for pumping (paragraph 28 of Miller), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the shape of the pillow of Holshouser to be a wedge pillow having a front user-engagement side that is sloped back, as taught by Jennings, for the purpose of placing the user in a more ergonomic, supported position which allows for better pumping since it allows the breasts to hang downward so that gravity can assist in pumping, as taught by Miller (paragraph 28 of Miller).
Regarding claim 2, in the modified device of Holshouser, Jennings discloses the front user-engagement side includes a lower sloped section and an upper sloped second that are sloped at different angles relative to vertical (see below).

    PNG
    media_image5.png
    390
    364
    media_image5.png
    Greyscale

Regarding claim 11, in the modified device of Holshouser, Jennings discloses the front face has an arced lip (see below, the arced shaped edge which connects the front, user-engagement side to the bottom side; see 112b rejection/interpretation above).

    PNG
    media_image6.png
    531
    422
    media_image6.png
    Greyscale

Regarding claim 12, in the modified device of Holshouser, Holshouser the upright body wedge pillow is made of foam (paragraph 13).
Regarding claim 14, in the modified device of Holshouser, Holshouser discloses the upright body wedge pillow includes a removable cover (carrying case 116 in fig. 3B would be removable from the modified pillow to enable use of the pillow and would cover the modified pillow when inserted into the case).
Regarding claim 15, Holshouser discloses a method of assisting in milk expression, the method comprising: 
using a position-assisting device to assist a woman in adopting a posture for milk expression (fig. 1A shows a user using a cushioned breastpump 100 to adopt a posture), the position-assisting device includes an upright body pillow (cushion 102 in fig. 1C; paragraph 32 discloses that the term “cushion” encompasses pillows) that defines a back side (see below, side receiving arms shown in fig. 1A), a front user-engagement side (see below), lateral sides (see below), and a bottom side (see below), the upright body pillow that has an upper head-rest section (see below; the examiner notes that the top surface designated below is functionally capable of serving as a head-rest) and an interior cavity that opens to the front user-engagement side so as to be able to receive a woman's breasts for milk expression (fig. 1B shows a breast pump 104 received inside the cushion, indicating that the cushion has an interior cavity, and that the interior cavity is open to the front user engagement side via holes 110 which can receive a breast via the shields 106), and breast pumps located in the interior cavity (paragraph 33 discloses that breastpump assembly 104 is received in the interior cavity which can include an electric pump of US Patent No. 6547756, “Greter”, the entirety of which is incorporated into Holshouser by reference; Greter discloses the breastpump assembly 10 in fig. 1 which is disclosed to have two diaphragms 34 in fig. 8, which are understood to be the pumping mechanism, so that the assembly would have two pumps); and 
the using includes receiving breasts of the woman into the interior cavity with the woman in a seated position (fig. 1A shows the woman in a seated position since the legs are shown to be perpendicular to the torso; paragraph 33 discloses that holes 110 receive shields 106 which receive a user’s breasts so that at least a portion of the breasts would be positioned within the interior cavity).

    PNG
    media_image1.png
    621
    597
    media_image1.png
    Greyscale

However, Holshouser does not teach or disclose the pillow being a wedge pillow with the back side having an armrest and the front user-engagement side that is sloped back, the using includes receiving breasts of the woman into the interior cavity with the woman in a seated position and leaned forward against the front user-engagement side, the slope of the front user-engagement side positioning the woman in a set posture.
In a separate embodiment (figs. 2A-D), Holshouser teaches a substantially similar pillow (100 in fig. 2A) comprising a back side  (see below) having an armrest (pocket 115 in fig. 2B; fig. 2C shows the pocket acting as an armrest).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the back side of the first embodiment of Holshouser (fig. 1A-C) to include the armrest of the second embodiment of Holshouser for the purpose of supporting the arms while holding the pillow in position (paragraph 35).

    PNG
    media_image2.png
    404
    436
    media_image2.png
    Greyscale

Jennings is directed towards a huggable pillow (inflatable pillow 9 in fig. 1) which allows a user to hug the pillow (3:1-2).  Jennings further teaches that the pillow is a wedge pillow (fig. 1) having a user engagement side which is sloped back (see below, the examiner notes that “sloped back” is interpreted to mean sloped toward the back side) to position a user in a seated position and leaned forward against the front user-engagement side with the slope of the front user-engagement side positioning the user in a set posture (fig. 1).

    PNG
    media_image3.png
    244
    269
    media_image3.png
    Greyscale

Miller teaches a position assisting device for milk expression (fig. 1) which comprises a front user engagement side that is sloped back in a similar fashion as taught by Jennings (see below).  Miller further teaches that this sloped surface places the user in a set posture with the user in a seated and leaned forward position against the front user-engagement side (fig. 1).  Miller teaches that this position is beneficial for breast feeding since it places the user in a leaned forward, set position that allows the breasts to hang downward to allow gravity to assist in the act of pumping (paragraph 28) and allows for the user to be placed in an ergonomically supported manner (paragraph 35).

    PNG
    media_image4.png
    402
    351
    media_image4.png
    Greyscale

Since Jennings teaches a wedge pillow with a user engagement side that is sloped back which places the user in a set, forward leaning position (fig. 1 of Jennings) and Miller teaches that this position is beneficial in breast pumping since it places the user in a more optimal position for pumping (paragraph 28 of Miller), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the shape of the pillow of Holshouser to be a wedge pillow having a front user-engagement side that is sloped back to position a user in a set posture and the method to include the step of having the woman be in a seated, leaned forward position against the front user-engagement side, as taught by Jennings and Miller, for the purpose of placing the user in a more ergonomic, supported position which allows for better pumping since it allows the breasts to hang downward so that gravity can assist in pumping, as taught by Miller (paragraph 28 of Miller).
Regarding claim 18, in the modified method of Holshouser, Holshouser discloses attaching at least one of the breast pumps to one of the breasts (fig. 1A shows the pillow engaged to a woman’s torso so that the breasts would be attached to the shields 106 of the breast pump; paragraph 33 discloses the shields receive the breasts) and activating the breast pump in order to express milk (paragraph 33 discloses that breastpump assembly 104 is received in the interior cavity which can include an electric pump of US Patent No. 6547756, “Greter”, the entirety of which is incorporated into Holshouser by reference; Greter discloses in 7:43-52 using a milk let-down button to activate the breast pump to begin milk let-down).

Allowable Subject Matter
Claims 9, 10, 13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the closest piece of prior art is Holshouser which does not teach or disclose the interior cavity includes a front cavity section that has the front face [opening] and a back cavity section that is smaller than the front cavity section in terms of volume.  The examiner notes that the front cavity section is considered to be closer to the front user-engagement side compared to the back cavity section.  As seen in fig. 1B, the interior cavity is shown to be accommodating the breast pump assembly 104.  There are no depictions of the cavity without the accommodated breast pump assembly so that Holshouser cannot be considered to teach or disclose a front cavity section that has the front face and a back cavity section that is smaller than the front cavity section in terms of volume.
Regarding claim 9, the closest piece of prior art is Holshouser which does not teach or disclose the upper head-rest section includes a through-hole window.  Instead, Holshouser discloses the upper head-rest section includes a pocket (112 in fig. 1C) for holding a planar object, such as a picture (paragraph 34).  However, it is the examiner’s opinion that this pocket does not constitute a “through hole window”.
Regarding claim 13, the closest piece of prior art is Holshouser which does not teach or disclose each of the lateral sides has a hand access opening nor does the prior art teach or disclose modifying the lateral sides of Holshouser to have the claimed opening.  
Regarding claim 16, the closest piece of prior art is Holshouser which does not teach or disclose the method step of circulating air through the interior cavity during use via a fan in the position-assisting device nor does the prior art teach or suggest modifying Holshouser to incorporate a fan into the device of Holshouser.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783